Citation Nr: 0604709	
Decision Date: 02/17/06    Archive Date: 02/28/06

DOCKET NO.  03-34 100A	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to restoration of a 10 percent evaluation for 
hemorrhoids.

2.  Entitlement to a compensable evaluation for hemorrhoids.

3.  Entitlement to an evaluation in excess of 30 percent for 
flat feet.

4.  Entitlement to a compensable evaluation for bilateral 
hearing loss.

5.  Entitlement to a total rating for compensation based upon 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
January 1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from December 1955, November 1992 and June 1997 
decisions of the San Francisco, California (which has been 
relocated to Oakland, California), Department of Veterans 
Affairs (VA) Regional Office (RO).  

In the December 1955 rating decision, the RO did the 
following: (1) reduced the evaluation for service-connected 
flat feet from 30 percent to 10 percent, effective February 
28, 1956; (2) reduced the evaluation for service-connected 
hemorrhoids from 10 percent to 0 percent, effective February 
28, 1956; and (3) continued the noncompensable evaluation for 
bilateral impaired hearing.  The veteran appealed that 
determination, and the Board, in a May 1956 decision, 
affirmed the actions of the RO.

In the November 1992 rating decision, the RO continued the 
noncompensable evaluations for hemorrhoids and bilateral 
impaired hearing.  In the June 1997 rating decision, the RO 
granted a 30 percent evaluation for flat feet, effective 
April 16, 1991, and denied a claim for a total rating for 
compensation based upon individual unemployability. 

In August 2003, the veteran, through his representative, 
filed a formal motion for reconsideration of the May 17, 
1956, Board decision.  In November 2003, the Board granted 
the motion ordering reconsideration of the May 1956 Board 
decision, pursuant to section 7103(b) of Title 38 of the 
United States Code.  At that time, the veteran was afforded a 
period of 60 days in which to present any further argument 
with respect to the claim.  Neither the veteran nor his 
representative submitted any further argument.  An enlarged 
panel of the Board was convened for the purpose of rendering 
a decision on reconsideration.  In a July 2004 decision, the 
Board restored the 30 percent evaluation for flat feet, 
effective February 28, 1956.  That decision replaced the May 
1956 Board decision as to that issue, and it is no longer 
part of the current appeal.  The Board also remanded the 
issues listed on the title page of this decision for 
additional development and adjudicative action.  The case has 
been returned to the Board for further appellate review, and 
this current decision will replace the May 1956 Board 
decision as to the claims for entitlement to restoration of 
the 10 percent evaluation for hemorrhoids, entitlement to a 
compensable evaluation for hemorrhoids, and entitlement to a 
compensable evaluation for bilateral hearing loss.  

Additionally, while stated in the July 2004 decision, the 
Board will reiterate that reconsideration of the May 1956 
Board decision has affected the veteran's appeal in that it 
has caused his claims for increased evaluations for flat 
feet, hemorrhoids, and impaired hearing to remain pending 
since the December 1955 rating decision.  The Board has 
consolidated the veteran's perfected appeals from the 
December 1955, November 1992, and June 1997 decisions into 
this decision.

The Board notes that the veteran, on numerous occasions, 
requested to have a personal hearing before a Veterans Law 
Judge in Washington, D.C.  He was scheduled for hearings at 
its Central Office in Washington, D.C., in July 2003 and 
October 2005.  The record reflects that he failed to report 
for both the scheduled hearings.  Therefore, the Board finds 
that there is no Board hearing request pending at this time.  
38 C.F.R. § 20.702(d) (2005).

Finally, in the informal hearing presentation, dated October 
2005, the veteran's representative raised an issue of 
entitlement to an evaluation in excess of 10 percent for 
tinnitus.  As this claim has been neither procedurally 
prepared nor certified for appellate review, the Board is 
referring it to the RO for initial consideration and 
appropriate action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).




FINDINGS OF FACT

1.  In a December 1955 rating decision, the RO reduced the 
evaluation for hemorrhoids from 10 percent to noncompensable, 
effective February 28, 1956.  

2.  The 10 percent evaluation for hemorrhoids had been in 
effect continuously from October 29, 1947, to February 27, 
1956, which is more than five years.

3.  The evidence of record at the time of the rating 
reduction demonstrated material improvement in the service-
connected hemorrhoids under the ordinary conditions of life 
as to warrant reduction in the assigned disability rating.

4.  Hemorrhoids are manifested by no more than moderate 
internal and external hemorrhoids.

5.  Prior to December 7, 1998, flat feet were manifested by 
severe symptoms.

6.  As of December 7, 1998, flat feet are manifested by 
pronounced symptoms.

7.  Bilateral hearing loss is manifested by an average pure 
tone threshold of 50 decibels in the right ear and in the 
left ear with discrimination ability of 90 percent in the 
right ear and the left ear.  

8.  The veteran's service-connected disabilities are rated 50 
percent combined and do not meet the schedular requirements 
for assignment of a total disability rating based on 
individual unemployability.

9.  The service-connected disabilities do not preclude the 
veteran from securing or following substantially gainful 
employment.




CONCLUSIONS OF LAW

1.  Restoration of a 10 percent evaluation for hemorrhoids is 
not warranted.  38 C.F.R. § 3.172 (1955); Schedule for Rating 
Disabilities, Diagnostic Code 7336 (1945).  

2.  The criteria for a compensable evaluation for hemorrhoids 
have not been met.  38 U.S.C.A. § 1155(West 2002); 38 C.F.R. 
§ 4.114, Diagnostic Code 7336 (2005).

3.  The criteria for a 50 percent evaluation for flat feet 
have been met as of December 7, 1998.  38 U.S.C.A. §§ 1155, 
5110 (West 2002 & Supp. 2005); 38 C.F.R. § 4.71a, Diagnostic 
Code 5276 (2005).

4.  The criteria for an evaluation in excess of 30 percent 
for flat feet have not been met prior to December 7, 1998.  
38 U.S.C.A. §§ 1155, 5110; 38 C.F.R. § 4.71a, Diagnostic Code 
5276 (1998).  

5.  The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.85, Diagnostic Code 6100 (2005).

6.  The criteria for a total rating for compensation based 
upon individual unemployability have not been met.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.16 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Peligrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and that (4) VA will request that the claimant provide any 
evidence in his possession that pertains to the claim.  

The Board finds that the VCAA notice requirements have been 
satisfied by the September 2004 letter.  VA informed the 
veteran that the evidence needed to substantiate the claims 
for increase would be evidence showing that his disability 
had gotten worse.  It also provided him with the criteria 
needed for entitlement to a total rating for compensation 
based upon individual unemployability.  The letter, however, 
was silent as to the evidence necessary to substantiate the 
claim for restoration of the 10 percent evaluation for 
hemorrhoids.  The Board finds that this error is 
nonprejudicial to the veteran, as it is clear that he has 
actual knowledge of the evidence necessary to substantiate 
the claim.  See Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005).  Specifically, he has alleged that VA was wrong to 
reduce his evaluation for hemorrhoids from 10 percent to 
noncompensable because he continued to have severe 
hemorrhoids and bleeding.  This allegation, if true, would 
substantiate the claim for restoration of the 10 percent 
evaluation for hemorrhoids.  Additionally, in the August 2003 
motion for reconsideration, the veteran's representative made 
arguments on the restoration issue, where he addressed the 
applicable regulation and the specific criteria that would be 
needed to reduce an evaluation that has been in effect for 
more than five years.  This also shows that the veteran knew 
of the evidence necessary to substantiate the claim for 
restoration.

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, in the letter and the 
supplemental statements of the case, VA informed him it had a 
duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The RO told the veteran that he could obtain 
private records himself and submit them to VA.  Finally, the 
veteran was informed that he should submit any evidence in 
his possession that pertained to the claims.  

In Pelegrini II, the Court held, in part, that a VCAA notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decisions were issued 
and appealed prior to VCAA enactment.  The Court acknowledged 
in Pelegrini II that where, as here, section 5103(a) notice 
was not mandated at the time of the initial AOJ decision, the 
AOJ did not err in not providing such notice; rather, the 
veteran had the right to a content-complying notice and 
proper subsequent VA process.  Pelegrini II, 18 Vet. 
App. 120.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirements was harmless error.  The content 
of the September 2004 letter and the June 2005 supplemental 
statement of the case provided to the veteran fully complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify and assist.  At both 
times, he was given an opportunity to submit additional 
evidence.  The veteran has not submitted any additional 
evidence.  The actions taken by VA have essentially cured the 
error in the timing of the notice.  Further, the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  For 
these reasons, it is not prejudicial to the veteran for the 
Board to proceed with the appeal.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  VA has 
obtained VA treatment records.  The veteran has submitted 
private medical records.  Additionally, VA has provided the 
veteran with examinations in connection with all of his 
claims.  

For the foregoing reasons, the Board concludes that the 
evidence of record provides sufficient information to 
adequately evaluate the claims, and the Board is not aware of 
the existence of any additional relevant evidence which has 
not been obtained.  Therefore, no further assistance to the 
veteran with the development of evidence is required, nor has 
the delayed notice of the VCAA resulted in any prejudice to 
the veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. 
§ 3.159(d); see Mayfield, 19 Vet. App. 103.

II.  Restoration

Service connection for hemorrhoids was granted in an April 
1946 rating decision and assigned a 10 percent evaluation 
based upon the symptoms shown at discharge from service.  
Effective in September 1947, VA reduced his evaluation to 
noncompensable based upon medical evidence showing that 
hemorrhoids were "asymptomatic."  The veteran submitted an 
October 1947 letter from a private physician, which showed 
hemorrhoids that were symptomatic, and the RO increased the 
evaluation to 10 percent, effective October 1947.  The 
veteran was examined in June 1950, at which time he had no 
hemorrhoids, and the RO reduced the veteran's evaluation to 
noncompensable in a June 1950 rating decision.  The veteran 
submitted a private medical record, dated August 1950, which 
showed increased symptomatology, and the RO reinstated the 
10 percent evaluation.  Thus, the 10 percent evaluation had 
remained in effect from October 1947 until the reduction to 
the noncompensable evaluation, which was effective from 
February 1956.  Therefore, the veteran's disability ratings 
for hemorrhoids since 1946 are as follows:

10 percent 		from January 20, 1946
        0 percent 		from September 17, 1947
      10 percent 		from October 29, 1947
        0 percent 		from February 28, 1956

In this case, the issue before the Board is whether VA 
properly reduced the veteran's evaluation from 10 percent to 
0 percent at the time of the December 1955 rating decision.

The veteran contends that VA was incorrect in reducing the 
10 percent evaluation for hemorrhoids to a noncompensable 
evaluation, as the evidence at the time of the reduction did 
not indicate that improvement of the disability had occurred.  
In his August 2003 motion for reconsideration, he argued that 
the law in 1956 established that VA needed to show "material 
improvement of the disability under the ordinary conditions 
of life" and pointed out that "conditions subject to 
temporary or episodic improvements will not be reduced on one 
examination unless all the evidence of record clearly 
warrants the conclusion of permanent improvement."  The 
veteran stated VA had not followed "regulatory thresholds" 
for reducing the evaluation.

At the time of the December 1955 rating decision, the 
applicable regulation provided that in order to reduce an 
evaluation for a service-connected disability that had been 
in effect for five years or more, permanent improvement in 
the service-connected disability had to be shown.  See 
38 C.F.R. § 3.172(a), (c) (1955).  A reduction could not be 
made if the examination that was used to reduce the 
evaluation was "less full and complete than those on which 
payments were authorized or continued."  Id. at (a).  
Additionally, ratings on diseases would not be reduced on any 
one examination "except in those instances where all the 
evidence of record clearly warrants the conclusion that 
permanent improvement has been demonstrated."  Id.

In 1955, external or internal hemorrhoids that were mild or 
moderate warranted a noncompensable evaluation.  Schedule for 
Rating Disabilities, Diagnostic Code 7336 (1948).  For 
external and internal hemorrhoids that were "[l]arge or 
thrombotic, irreducible, with excessive redundant tissue, 
evidencing frequent recurrences," a 10 percent evaluation 
was warranted.  Id.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  

The expanded panel of the Board has thoroughly reviewed the 
evidence of record, paying close attention to the evidence of 
record at the time of the December 1955 rating decision, and 
finds that the preponderance of the evidence is against 
restoration of the 10 percent evaluation for hemorrhoids.  
The record reflects that VA based the reduction on clinical 
findings in a December 1955 VA examination report, which it 
determined showed improvement in the service-connected 
disability.  At that time, the veteran provided a detailed 
history of his hemorrhoids.  He stated the hemorrhoids had 
developed in service but that following service, they had 
been "periodic and recurrent," which he attributed to 
weight gain.  He reported that when he would go off his diet, 
he would develop constipation, which would cause more trouble 
with hemorrhoids and cause bleeding.  The veteran also stated 
that his hemorrhoids had not bled in the last month.  He 
added that dampness, coldness, or constipation had been 
aggravating factors to the hemorrhoids.  Upon physical 
examination of the rectum, the examiner stated it showed some 
"tendency to minor mucosal prolapse with some external 
hemorrhoidal tags but no frank thromboses and no evidence 
of" fissures.  There were some small internal hemorrhoids, 
and no bleeding was noted on the examining glove.  The 
examiner entered a diagnosis of internal hemorrhoids with 
minimal to moderate mucosal prolapse and periodic recurrence 
of bleeding.  He noted there was no bleeding at the 
examination and that the veteran's rectum was otherwise 
negative for fissures and "thrombosed external 
hemorrhoids."  Thus, the symptoms shown at that time did not 
meet the criteria for the 10 percent evaluation for 
hemorrhoids.  See id.  There was no evidence of hemorrhoids 
that were "[l]arge and thrombosed, irreducible, with 
excessive redundant tissue, evidencing frequent 
recurrences."  Id.  In fact, the examiner specifically 
stated that the veteran had no "thrombosed external 
hemorrhoids."  

As stated above, under the applicable regulation, VA could 
not reduce an evaluation for a "disability subject to 
temporary improvement" based on one examination.  38 C.F.R. 
§ 3.172(a).  In stating such, VA provided examples of 
disabilities subject to temporary improvement.  See id.  
While hemorrhoids is not one of the examples listed, it falls 
into this category.  This determination is substantiated by 
the note following the applicable Diagnostic Code, which 
states that when hemorrhoids have been granted service 
connection, subsequent recurrences will also be service 
connected.  Schedule for Rating Disabilities, Diagnostic Code 
7336 at Note.  This acknowledges that hemorrhoids have 
"recurrences" and would be subject to temporary 
improvement.  The exception to reducing an evaluation based 
upon one examination is when "all the evidence of record 
clearly warrants the conclusion that permanent improvement 
has been demonstrated."  Id.  The Board finds that such 
standard has been met in this case.

The veteran's disability was increased to 10 percent as of 
October 1947 based upon a letter from a private physician who 
stated he had examined the veteran at that time and found him 
to have "external and internal hemorrhoids, moderately 
severe, with small amount of bleeding."  There are no 
medical records between 1947 and 1950 addressing the 
veteran's hemorrhoids.  Regardless, following the October 
1947 examination, the evidence, which covers a five-year 
period, shows that the veteran's hemorrhoid symptoms did not 
meet the criteria for a 10 percent evaluation under 
Diagnostic Code 7336 during that time frame.  For example, 
when the veteran was examined in June 1950, the examiner 
found no external or internal hemorrhoids.  In an August 1950 
letter, a private physician stated the veteran had external 
hemorrhoidal tags, several external hemorrhoids with recent 
bleeding from one of them, and no internal hemorrhoids.  In 
an October 1950 letter from a private physician, he stated 
the veteran had acute thrombotic ulcerating external and 
internal hemorrhoids.  A December 1950 examination report 
shows that the veteran reported he had never received 
treatment for his hemorrhoids since being discharged from 
service.  At that time, physical examination revealed several 
external "skin tags" without evidence of infection.  There 
was no evidence of any external hemorrhoids, but there were 
many moderately-sized internal hemorrhoids.  The examiner 
noted there was no evidence of bleeding and diagnosed 
moderate internal hemorrhoids with history of bleeding.  At 
the time of the December 1955 examination, the veteran had 
internal hemorrhoids with minimal to moderate mucosal 
prolapse and periodic recurrence of bleeding.  Finally, in a 
January 1956 letter, a private physician stated that the 
veteran had both internal and external hemorrhoids with no 
mention of their size or severity.

The fact that the service-connected disability did not meet 
the criteria for a 10 percent evaluation over a five-year 
period is evidence that the disability had demonstrated 
"permanent improvement."  See 38 C.F.R. § 3.172(a).  The 
10 percent evaluation contemplates large or thrombotic 
hemorrhoids, which are irreducible, have excessive redundant 
tissue, and evidence frequent recurrences.  Schedule for 
Rating Disabilities, Diagnostic Code 7336.  The only 
examination report during that five-year period that 
clinically shows one of these criteria is the October 1950 
examination by a private physician.  There, he stated the 
veteran had "acute thrombotic ulcerating external and 
internal hemorrhoids."  Such symptoms are just one of the 
many listed for the 10 percent evaluation.  See id.  There 
was no mention of whether the hemorrhoids were irreducible, 
had excessive redundant tissue, or whether there were 
frequent recurrences.  Id.  The veteran had been examined 
four months and two months prior to the October 1950 
examination and two months following that examination and all 
three examination reports showed hemorrhoids that did not 
meet any of the criteria for the 10 percent evaluation.  Id.  
Following the December 1950 examination, when the veteran was 
first examined in December 1955, he had internal hemorrhoids 
with minimal to moderate mucosal prolapse.  The examiner 
noted the veteran reported periodic recurrence of bleeding.  
The veteran also stated that he had not had any bleeding for 
the last month.  Thus, the veteran continued to show symptoms 
that would not warrant a compensable evaluation.

It must be noted that prior to the October 1947 private 
examination (which caused the 10 percent evaluation to be 
granted), the veteran had demonstrated symptoms warranting a 
10 percent evaluation only one time-at the time he was 
discharged from service in January 1946.  At that time, the 
examiner stated the veteran had hemorrhoids which were 
moderately severe and thrombosed.  When the veteran was 
examined in May 1946, only four months later, he had "mixed, 
moderate" hemorrhoids.  When he was examined in June 1947, 
the examiner stated that the veteran had external skin tags 
and no internal hemorrhoids, and determined the veteran was 
"asymptomatic."   Thus, prior to the October 1947 medical 
record, the preponderance of the evidence showed hemorrhoids 
which were not compensably disabling.  This further supports 
the finding that all the evidence of record prior to the time 
of the reduction shows the veteran's hemorrhoids had improved 
over the years to the point that he no longer warranted a 
compensable evaluation.  

The Board is aware that in the January 1956 letter from the 
private physician, he stated that the veteran's bleeding from 
the hemorrhoids would occasionally cause him to faint and 
that in the past three years, the bleeding had occurred every 
two to three weeks.  The veteran, in filing his notice of 
disagreement with the reduction, also reported he had fainted 
from bleeding and bleeding for weeks at a time.  Both of 
these documents show more severity with the bleeding than had 
been previously described by the veteran and medical 
professionals.  This causes the Board to accord less 
probative value to the allegations of bleeding to the point 
of fainting.  Again, the veteran had never reported such 
severity in his bleeding prior to the time of the reduction.  
Even given the history of bleeding reported on the 
examinations from 1947 to 1955, the service-connected 
hemorrhoids would still not meet the criteria for the 
10 percent evaluation.  It is clear that duing this time, 
bleeding was only occasional, and on VA examinations in 1950 
and 1955 no bleeding was found.  At the time of the January 
1956 examination, the examiner noted only that the veteran 
had both internal and external hemorrhoids without any 
mention as to their severity or size and no report of 
findings indicating bleeding or evidence of recent bleeding.  
Moreover, there was no clinical evidence of large or 
thrombotic hemorrhoids with excessive redundant tissue and 
frequent recurrences to show that the disability met the 
criteria for the 10 percent evaluation.  See Schedule for 
Rating Disabilities, Diagnostic Code 7336.  

In sum, when considering the medical evidence of record from 
1946 to 1956, the evidence shows a hemorrhoidal condition 
that had shown sustained improvement from the evidence used 
to grant the veteran the 10 percent evaluations in 1946 and 
1947.  The examination used to reduce the veteran's 
evaluation was as full and complete as the 1946 and 1947 
examinations that caused his disability to be initially 
assigned a 10 percent evaluation and increased to 10 percent, 
respectively, and was as full and complete as the four 
examinations conducted in 1950.  See 38 C.F.R. § 3.172(a). 

The Board has already made the determination that the 
improvement of the service-connected disability had been 
shown to be permanent at the time the RO reduced his 
evaluation.  Also of consideration is whether it was 
"reasonably certain" that the improvement could be 
maintained under the ordinary conditions of life.  Id.  While 
the veteran's representative asserted that the "regulatory 
thresholds" had not been met in this case, he provided no 
evidence to support that assertion.  Medical records in 1950, 
1955, and 1956 showed similar clinical findings, which were 
not consistent with a compensable evaluation for hemorrhoids, 
and would indicate that the improvement had been maintained 
under the ordinary conditions of life.  Id.  

In a May 1994 statement, the veteran stated that the 
examinations conducted by VA physicians were "false and 
misleading" and that the examiners had failed to use a 
proctoscope to examine his rectal area.  He implied that such 
caused the VA examinations to be incomplete.  The veteran 
argued there was a "large variance" between the clinical 
findings made by VA physicians and those made by private 
physicians.  Based upon the detailed findings made in the VA 
medical records, there is no basis for the Board to find that 
these examinations were "false and misleading" or 
incomplete.  Specifically, as addressed above, the clinical 
findings provided by both VA and private physicians are such 
that they do not show symptoms that would warrant a 
10 percent evaluation for hemorrhoids.  While the private 
medical records may have shown more severe symptomatology, 
even with the increased symptoms, the disability did not meet 
the criteria for a 10 percent evaluation.  See Schedule for 
Rating Disabilities, Diagnostic Code 7336.

For all the reasons stated above, the Board finds that the 
preponderance of the evidence is against restoration of the 
10 percent evaluation for hemorrhoids, and the benefit-of-
the-doubt rule is not for application.  See Gilbert, 1 Vet. 
App. at 55; see also 38 U.S.C.A. § 5107 (West 2002 ); 38 
C.F.R. § 3.102 (2005).

III.  Increased Ratings

The veteran asserts that the service-connected flat feet, 
hemorrhoids, and hearing loss are all worse than the current 
evaluations contemplate.  Each of these disabilities will be 
discussed separately below.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2005).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert, 1 
Vet. App. at 55.

A.  Hemorrhoids

The veteran alleges that he warrants a compensable evaluation 
for the service-connected hemorrhoids.  He argues his 
hemorrhoids are not under control and that he has persistent 
rectal bleeding and pain during bowel movements.  

The veteran's service-connected hemorrhoids have been rated 
under Diagnostic Code 7336 since 1955, the date of the 
veteran's claim for increase.  The criteria for hemorrhoids 
have not changed substantively since 1955.  The Note 
following the Diagnostic Code in 1955, discussed above, was 
removed in February 1962.  In November 1962, a word was 
removed under the criteria for a 20 percent evaluation, which 
would not affect the veteran's claim.  The criteria for the 
noncompensable and 10 percent evaluations have remained the 
same throughout the appeal period.  The Board will use the 
current citation for simplicity.

Mild or moderate external or internal hemorrhoids warrant a 
noncompensable evaluation.  38 C.F.R. Part 4, Diagnostic Code 
7336 (2005).  A 10 percent evaluation will be awarded for 
irreducible, large or thrombotic, internal or external 
hemorrhoids with excessive redundant tissue, evidencing 
frequent recurrences.  Id.  A 20 percent evaluation is 
warranted for hemorrhoids manifested by persistent bleeding 
and with secondary anemia or with fissures.  Id.  

After having carefully reviewed the evidence of record, the 
Board concludes that the preponderance of the evidence is 
against a compensable evaluation for hemorrhoids.  Since 
1955, the service-connected disability has demonstrated 
symptoms of no more than mild to moderate external or 
internal hemorrhoids.  For example, in the December 1955 VA 
examination report, the examiner stated the veteran had some 
external hemorrhoidal and some internal hemorrhoids.  There 
were no frank thromboses, and no evidence of fissures.  The 
diagnosis was internal hemorrhoids with minimal to moderate 
mucosal prolapse and periodic recurrence of bleeding.  In 
January 1956, he had internal and external hemorrhoids.  In 
April 1992, he was noted to have large skin tags and internal 
hemorrhoids.  In October 1992, he had external hemorrhoids, 
but no internal masses were found.  In May 1994, the veteran 
had large, mixed hemorrhoids.  

In August 1998, the veteran had large posterior and external 
hemorrhoidal tags; hemorrhoids were noted to be asymptomatic.  
In September 1998, there were no masses and no fissures.  At 
the December 2002 VA examination, the veteran reported that 
he had had hemorrhoids on and off over the years.  He stated 
they did not seem to bother him much anymore unless he would 
get constipated.  The veteran reported having normal bowel 
movements at that time without any bleeding.  The examiner 
stated the veteran had a large, nontender skin tag with no 
internal hemorrhoids.  He concluded the veteran was 
"basically symptom-free."  

The above-described evidence does not show clinical findings 
of irreducible, large or thrombotic, internal or external 
hemorrhoids with excessive redundant tissue, evidencing 
frequent recurrences, and without such findings, a 
compensable evaluation for hemorrhoids is not warranted.  See 
38 C.F.R. Part 4, Diagnostic Code 7336.  Additionally, while 
the veteran has consistently reported that he had bleeding as 
a result of his hemorrhoids (although less in the more recent 
years), there has been no evidence that he developed anemia 
as a result or had fissures.  When fissures were addressed by 
examiners, it was to point out that the veteran did not have 
such clinical findings.  

In sum, during the appeal period, the veteran's hemorrhoids 
have been shown to be no more than moderate in degree.  The 
medical evidence disproves the claim for an increased 
evaluation, as the evidence overwhelmingly establishes that 
the veteran does not have large and thrombotic internal and 
external hemorrhoids that are irreducible.  Taking the 
veteran's contentions into account and the medical findings 
throughout the appeal period, a compensable evaluation is not 
warranted for hemorrhoids.  To this extent, the preponderance 
of the evidence is against his claim, the benefit-of-the-
doubt rule is not for application.  See Gilbert, 1 Vet. 
App. at 55; see also 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

B.  Flat feet

In the Board's July 2004 decision, it granted restoration of 
the 30 percent evaluation for flat feet, effective February 
27, 1956.  Thus, the veteran's service-connected disability 
has been rated continuously at 30 percent since that time.  
The issue before the Board is whether flat feet warrant an 
evaluation in excess of 30 percent during the appeal period.  

The veteran alleges that his flat feet have continually 
worsened over the years.  He states that his activities are 
limited and that he cannot stand or walk for long periods of 
time.  He also states he uses a cane regularly to help get 
him around.  

The criteria for bilateral pes planus have remained the same 
throughout the appeal period.  The Board will use the current 
citation for simplicity.  The criteria and evaluations for 
bilateral pes planus are as follows, in part:

Pronounced pes planus with marked 
pronation, extreme tenderness of the 
plantar surfaces of the feet, marked 
inward displacement and severe spasm of 
the tendo [A]chillis on manipulation that 
is not improved by orthopedic shoes or 
appliances-50 percent disabling.  

Severe; objective evidence of marked 
deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, 
indication of swelling on use, 
characteristic callosities-30 percent 
disabling

38 C.F.R. § 4.71a, Diagnostic Code 5276.

After having carefully reviewed the evidence of record, the 
Board finds that the evidence supports the grant of a 
50 percent evaluation for the service-connected flat feet as 
of December 7, 1998, and that the preponderance of the 
evidence is against an evaluation in excess of 30 percent 
prior to December 7, 1998.  The reasons are discussed below.

As to the award of the 50 percent evaluation, beginning on 
December 7, 1998, the symptoms described by medical 
professionals established flat feet that met or more closely 
approximated the criteria for that disability evaluation.  
See 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5276 (2005).  
For example, in a December 1998 letter, Dr. T stated the 
veteran had bilateral posterior tibial tendon deficiencies 
and had acquired flat feet, which he noted had become 
"progressively worse" with increased pain.  He described 
the veteran's feet as having marked pronation and tenderness 
about the plantar aspects of the feet.  The veteran had 
developed "contractures of the Achilles tendon that [had] 
become spastic with dorsiflexion."  Dr. T concluded the 
veteran's disability had left him with a "considerable 
disability" and noted the veteran's feet had not benefitted 
from orthotics.  In a May 1999 letter, Dr. B stated the 
veteran's feet prevented him from performing any significant 
physical activity.  Physical examination revealed bilateral 
posterior tibial tendon ruptures with secondary severe 
pronation deformity.  

In February 2000, Dr. T stated the veteran's symptoms had 
progressed since he last saw the veteran (in December 1998).  
He noted the veteran had developed further deformities 
affecting his feet with progressive flattening and mid foot 
swelling.  He stated orthotics had not worked well for the 
veteran.  That same month, Dr. B stated the veteran had very 
pronounced, severe pronation deformity of both feet.  He had 
marked inward displacement of his mid foot with marked 
prominence of his tarsal navicular and there were some areas 
of pressure over the tarsal navicular.  He had marked 
tenderness over the plantar fascia, as well as tightness and 
spasm in the area of the Achilles tendon.  

In a November 2000 letter from Dr. B, he stated the veteran's 
symptoms had worsened since he saw him in February 2000.  
Examination revealed very pronounced severe pronation 
deformity of both feet and inward displacement of his mid 
foot with prominence in the tarsal navicular.  He had diffuse 
tenderness throughout the length of the plantar fascia and 
distinct callus formation over all metatarsal heads and 
tenderness to palpation over the metatarsal heads.  Dr. B 
noted that orthotics had been ineffective.  He felt the 
veteran's disability would continue to progress.  Such 
symptoms described above either fall within or more closely 
approximate the criteria for a 50 percent evaluation.  The 
veteran has marked pronation, marked inward displacement, and 
his feet have not been improved by orthopedic shoes or 
appliances.  Id.  The 50 percent evaluation is the highest 
evaluation for bilateral pes planus, and thus an evaluation 
in excess of 50 percent is not available.  

As to the denial of an evaluation in excess of 30 percent 
prior to December 7, 1998, the preponderance of the evidence 
prior to that time is against a finding that the service-
connected disability was any more than 30 percent disabling.  
For example, a December 1955 VA examination report shows the 
feet were "markedly flattened with a tendency to inversion, 
bulging of the medial borders of both feet, flattening of the 
longitudinal arches and splaying of the transverse arches."  
The examiner noted there was a tendency to some 
hyperextension of the proximal interphalangeal joints of the 
toes of both feet, except the large toe.  There were no 
specific calluses or corns on the plantar surfaces of the 
feet.  The Achilles' tendons were slightly displaced 
medially.  The examiner entered a diagnosis of pes planus, 
"third degree."  X-rays taken at that time showed a 
"rather severe degree of pes planus of both feet."  

An October 1992 VA examination report shows the veteran 
reported that he would develop pain if he stood for a 
prolonged period of time.  He stated that as long as his 
shoes were "roomy," he did not wear any special type of 
show.  Physical examination showed loss of the longitudinal 
arch.  The examiner noted that the veteran had hammer toes of 
toes 2 through 5, bilaterally.  X-rays of the feet at that 
time showed mild degenerative changes and mild hammer toe 
deformities 


bilaterally.  There were left and right plantar calcaneal 
spurs but arches were normal.  An April 1994 letter from Dr. 
F indicates that the veteran was seen for progressive pain in 
his feet.  He stated the veteran had bilateral pronated feet 
with flattening of the longitudinal arch, heel varus, and 
"tight tendo Achilles" with intact neurovascular supply.  
He diagnosed severe pes planus.  Dr. F noted the veteran had 
continued to have a disabling condition which had slowly 
worsened over the years.  He referred the veteran for 
orthotics for relief.  A June 1995 VA examination report 
shows the examiner stated that the veteran's arches would 
"obliterate" from cavus configuration toward pes planus 
when he stood on his feet.  The right foot showed a degree of 
inversion medially.  Both feet exhibited hammer toes in toes 
2 through 5.

In an October 1995 letter from Dr. T, he stated the veteran 
had advanced bilateral pes planus and had a calcaneo valgus 
hind foot consistent with posterior tibial insufficiency when 
he walked.  He stated that veteran had weakness to inversion 
and stiffness of the subtalar joint.  Dr. T concluded the 
veteran had a "partially disabling and progressive condition 
affecting both feet."  VA treatment records, dated in June 
1996 and July 1996, show the veteran was having difficulty 
with orthotics in that they were not fitting well.  A July 
1996 VA examination report shows the veteran's feet were 
described as having decreased height of the medial 
longitudinal arches.  The examiner described the pes planus 
as severe, which he stated was "evident clinically."  In 
July 1997, Dr. T stated the veteran reported that the regular 
use of orthotics seemed to increase the callosities on the 
feet.  He described the veteran's flat feet as being "not 
controllable with the regular use of orthotics."  He also 
stated he believed the veteran's disability had gotten worse.  
Finally, an August 1998 VA examination report shows the 
examiner stated the veteran's feet showed an arch when not 
under pressure but were flat when standing; they did not 
evert when standing.  There was tenderness beneath the distal 
heads of the metatarsals of both feet.  

The above described evidence shows flat feet that are no more 
than severe in degree.  Prior to December 1998, the veteran 
had marked deformity of the feet with pain on manipulation.  
He had hammer toes bilaterally.  There were no findings, 


however, that the veteran had "extreme tenderness" of the 
plantar surfaces of the feet.  Additionally, there were no 
findings that there were severe spasms of the tendo Achilles 
on manipulation on either foot.  There was some evidence of 
difficulty with orthotics, but that finding alone would not 
warrant an evaluation in excess of 30 percent, when that 
appears to be the only symptom under the 50 percent 
evaluation that the veteran met.  Examiners prior to December 
1998 described the veteran's flat feet as being "severe."  
Severe flat feet warrant a 30 percent evaluation.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5276.  Again, it was not 
until December 7, 1998, that examiners began reporting 
pronounced symptomatology associated with flat feet.  That 
provided a factually ascertainable date that an increase in 
the veteran's flat feet symptoms occurred, which is why the 
50 percent evaluation has been granted as of that date.

The Board must also determine whether consideration should be 
given to functional loss due to pain under 38 C.F.R. § 4.40 
(including pain on use or during flare-ups) and functional 
loss due to weakness, fatigability, incoordination or pain on 
movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  These regulations apply when 
the disability being evaluated is predicated on loss of range 
of motion.  See Johnson v. Brown, 9 Vet. App 7, 11 (1996) 
(the provisions of 38 C.F.R. §§ 4.40 and 4.45 are not 
applicable to a disability rated under a Diagnostic Code does 
not contemplate loss of range of motion).  Based upon the 
veteran's complaints and the clinical findings made by 
medical professionals, it does not appear that loss of range 
of motion of a joint has been implicated.  Specifically, the 
veteran's complaints of pain are based upon the pain he 
experiences on the bottom of his feet as a result of the 
dropped arches, as opposed to pain due to loss of range of 
motion of the ankle joint or the joints associated with the 
toes.  The clinical findings described by medical 
professionals relate to the severity of the arch, the pain on 
the plantar surfaces of the feet, and callosities found on 
the feet.  Such is not indicative of findings associated with 
loss of range of motion.  Therefore, the Board finds that the 
holding in DeLuca and the 


provisions of 38 C.F.R. §§ 4.40 and 4.45 are not for 
application in this claim for increase.

The veteran is competent to report his symptoms associated 
with the service-connected disability.  Regarding his 
allegations of increased symptomatology, the Board agrees and 
has granted a 50 percent evaluation for flat feet as of 
December 7, 1998.  However, to the extent that he has alleged 
increased symptomatology prior to December 7, 1998, the 
objective clinical findings shown in the medical records show 
flat feet that are no more than 30 percent disabling.  To 
this extent, the preponderance of the evidence is against the 
claim, and the benefit-of-the-doubt rule is not for 
application.  See Gilbert, 1 Vet. App. at 55; see also 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.

C.  Bilateral hearing loss

The veteran claims that his bilateral hearing loss warrants a 
compensable evaluation.  When the veteran was first 
discharged from service in 1946 and granted service 
connection for bilateral hearing loss, he was assigned a 
20 percent evaluation.  The 20 percent evaluation was reduced 
to 10 percent in 1947 and then to noncompensable in 1950.  
The veteran's hearing loss has remained at the noncompensable 
evaluation since that time.

Unlike the criteria for hemorrhoids and flat feet, the 
criteria for hearing loss has changed multiple times since 
1955.  However, what has remained throughout the years is 
that the assignment of disability ratings for hearing 
impairment have consistently been derived at by a mechanical 
application of the numeric designations assigned after 
audiological evaluations are rendered.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  In VAOPGCPREC 3-2000 
(April 2003), VA's General Counsel held that when a provision 
of the VA rating schedule is amended while a claim for an 
increased rating under that provision is pending, a 
determination as to whether the intervening change is more 
favorable to the veteran 


should be made.  If the amendment is more favorable, that 
provision should be applied to rate the disability for 
periods from and after the effective date of the regulatory 
change; and the prior regulation should be applied to rate 
the veteran's disability for periods preceding the effective 
date of the regulatory change.  Id.  

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against a 
compensable evaluation for bilateral hearing loss no matter 
what criteria is applied.  Back in 1955, bilateral hearing 
loss was evaluated based upon conversational voice in feet 
for each ear, pure tone audiometry decibel loss for each ear, 
or speech reception decibel loss for each ear.  Schedule for 
Rating Disabilities, Diagnostic Code 6250 (1952).  VA was 
moving away from evaluating hearing loss based upon 
conversational voice in feet.  A December 1955 VA 
audiological evaluation shows that tone audiometry decibel 
loss was 23 in the right ear and zero in the left ear.  
Speech reception loss was 28 in the right ear and 4 in the 
left ear.  The left ear is better than the right ear.  
Applying these values to the chart entitled, "VA Schedule of 
Disability Ratings for Hearing Impairment," establishes 
bilateral hearing loss that is noncompensable, whether the 
bilateral hearing loss was based upon the audiometry decibel 
loss or the speech reception decibel loss.  Id.

In 1965, impaired hearing was evaluated based upon the speech 
reception decibel loss and percentage of discrimination for 
each ear.  Schedule for Rating Disabilities, Diagnostic Codes 
6277-6297 (1963).  A designation of A through F would be made 
for each ear by applying the speech reception decibel loss 
and the percentage of discrimination to a table.  Id. at 
Table I.  These letters would then be applied to a table, 
which would provide the appropriate evaluation that should be 
assigned.  Id. at Table II.  A June 1965 VA audiological 
evaluation shows the veteran's speech reception decibel loss 
was 20 in the right ear and -8 in the left ear.  Speech 
discrimination was 84 percent in the right ear and 90 percent 
in the left ear.  The examiner noted that upon first 
examining the veteran, he found a "functional hearing 
problem," but that he subsequently counseled the veteran and 
found that the 


results were indicative of the level of hearing loss the 
veteran had.  Applying Table I to each ear, the right ear is 
assigned the letter "B" and the left ear is assigned the 
letter "A."  Applying those letters to Table II establishes 
bilateral hearing loss that is no more than noncompensable in 
degree.  Id.  

From 1992 to the present, the veteran's hearing loss is 
evaluated under the criteria found at 38 C.F.R. § 4.85, 
Diagnostic Code 6100.  Changes were made to the criteria for 
evaluating hearing impairment in 1999; however, they are not 
substantive in evaluating the veteran's claim for increase.  
Evaluations of defective hearing range from noncompensable to 
10 percent for service-connected unilateral hearing loss and 
noncompensable to 100 percent for service-connected bilateral 
hearing loss.  These evaluations are based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination testing together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 cycles per second.  To evaluate the degree of 
disability from defective hearing, the revised rating 
schedule establishes eleven auditory acuity levels from Level 
I for essentially normal acuity through XI for profound 
deafness.  Id.  

The veteran's hearing loss has slightly increased since 1992.  
However, he has undergone VA audiological evaluations in 
1992, 1995, 1997, 1998, 2000, and 2002.  The average pure 
tone thresholds have ranged from 35 to 51 decibels in the 
right ear with speech discrimination of between 90 percent to 
96 percent.  The average pure tone thresholds have ranged 
from 33 to 50 decibels in the left ear with speech 
discrimination of between 90 percent to 98 percent.  Each ear 
would receive no more than a Roman Numeral II, and no matter 
which of these values are applied to the rating criteria, a 
noncompensable evaluation is derived from Table VII of 38 
C.F.R. § 4.85.  Thus, an evaluation in excess of 0 percent is 
not warranted based upon the clinical findings shown in VA 
audiological evaluations conducted from 1992 onward.  

The Board finds that it cannot determine if the criteria in 
effect in 1955 and 1965 


would provide the veteran with a higher evaluation for 
bilateral hearing loss based upon the audiological evaluation 
results of 1992 through 2002, as the numeric values reported 
in these audiological evaluations would not be applicable to 
the criteria in effect at that time.  Applying the speech 
reception decibel loss findings in the 1965 audiological 
evaluations to the criteria in effect in 1955, the veteran's 
hearing loss would still be noncompensable in degree.  
Schedule for Rating Disabilities, Diagnostic Code 6250 at VA 
Schedule of Disabilities Ratings for Hearing Impairment.

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against a compensable 
evaluation for bilateral hearing loss, and there is no doubt 
to be resolved.  See Gilbert, 1 Vet. App. at 55; see also 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

D.  Individual unemployability

The veteran contends that he is entitled to a total 
disability rating based on individual unemployability because 
he cannot work as a result of his service-connected 
disabilities.  The veteran's service-connected disabilities 
are flat feet, which is 50 percent disabling, and hemorrhoids 
and bilateral hearing loss, which are both noncompensably 
disabling.  

A total disability rating may be assigned when the individual 
is unable to secure or follow a substantially gainful 
occupation as the result of service-connected disability, 
without regard to advancing age.  38 C.F.R. §§ 3.340, 3.341, 
4.16 (2005).  Total disability ratings for compensation may 
be assigned, when the disabled person is, in the judgment of 
the rating agency, unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, and that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) 
(2005).  

The central inquiry is "whether the veteran's service- 
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  

As stated above, service connection is in effect for flat 
feet, which is 50 percent disabling, and hemorrhoids and 
bilateral hearing loss, which are noncompensably disabling.  
This combines to a 50 percent evaluation.  Thus, the veteran 
does not meet the requirements set forth in 38 C.F.R. 
§ 4.16(a), and he has no legal merit to the claim based upon 
the schedular requirements.  

However, it is the established policy of VA that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b) (2005).  
Rating boards should refer to the Director of the 
Compensation and Pension Service for extra-schedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities but who fail to meet 
the percentage requirements set forth in 38 C.F.R. § 4.16(a).  
Id.  

The Board does not find that referral for extra-schedular 
consideration is in order, as this case presents no unusual 
or exceptional circumstances that would justify a referral of 
this claim.  On the VA Form 21-8940, Veteran's Application 
for Increased Compensation Based Upon Unemployability 
received in June 1996, the veteran indicated he last worked 
in 1989 as an auditor and had worked as such since 1965.  He 
claimed that he stopped working because of his service-
connected flat feet and hearing loss.  However, there is no 
competent evidence that the veteran is unable to work due to 
a service-connected disability or service-connected 
disabilities.  Rather, there are several opinions by medical 
professionals wherein they state the veteran is able to work 
in a sedentary position.  For example, in July 1996, a VA 
physician stated that the veteran would not be able to work 
in any job that required prolonged standing, walking or 
lifting, but that he would be able to work a "desk job."  
In February 2000, Dr. B stated that the veteran's flat feet 
"rendered him unable to perform any occupation which 
involved any standing or walking."  (Emphasis added.)  Dr. T 
echoed this sentiment in a February 2000 letter, wherein he 
stated the veteran was "certainly unable to be involved in 
any substantial employment that require[d] standing or 
walking."  (Emphasis added.)  Thus, anytime a medical 
professional commented on the veteran's inability to work, 
they conditioned such finding on a job that would entail 
prolonged standing, walking, or lifting.  The evidence shows 
the veteran has a Master's Degree in Business Administration 
and worked as an auditor, which is a job that would involve 
sedentary work.  Although he indicated that he was dismissed 
from his job for lack of performance, there is no evidence 
that his dismissal was based on his service-connected 
disabilities.  Moreover, medical professionals have found 
that the veteran is capable of obtaining and maintaining 
substantial gainful employment.  There is no competent 
evidence to refute these determinations.

In sum, this case presents no unusual or exceptional 
circumstances which would justify a referral of the total 
rating claim to the Director of the VA Compensation and 
Pension Service for extra-schedular consideration under the 
provisions of 38 C.F.R. § 4.16(b).  In reaching this 
conclusion, the Board has considered the benefit-of-the-doubt 
doctrine; however, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable.  
See Gilbert, 1 Vet. App. at 55. 


ORDER

Entitlement to restoration of a 10 percent evaluation for 
hemorrhoids is denied.

Entitlement to a compensable evaluation for hemorrhoids is 
denied.

Entitlement to a 50 percent evaluation for flat feet, 
effective December 7, 1998, is granted, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.

Entitlement to an evaluation in excess of 30 percent for flat 
feet prior to December 7, 1998, is denied.

Entitlement to a compensable evaluation for bilateral hearing 
loss is denied.

Entitlement to a total rating for compensation based upon 
individual unemployability is denied.



			
	CHERYL L. MASON	GEORGE E. GUIDO, JR.
	              Veterans Law Judge                                
Acting Veterans Law Judge
         Board of Veterans' Appeals                         
Board of Veterans' Appeals



_______________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



			
	P. M. DILORENZO	JAMES L. MARCH
	               Veterans Law Judge                                      
Veterans Law Judge
          Board of Veterans' Appeals                          
Board of Veterans' Appeals



_______________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


